DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application. Claim 1 has been amended to clarify the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 9-11 of remarks, filed 12/11/2020, with respect to claim 1 have been fully considered and are persuasive. The rejection of claims 1-6 and 8 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are considered allowable for the specific recitation that “the respective altitude data of the pressure sensors are determined from respective altitudes of the pressure sensors in a frame of reference that is fixed with respect to the sailing ship, and from a variable component determined, for each of the pressure sensors, from measurements of an orientation of the ship” in combination with other claimed elements.
As Applicant notes in the remarks, Ledri teaches correlating information detected by the pressure sensor and an accelerometer in order to avoid sending false signals of a hoisted or lowered condition of a sail from the pressure sensor due to sudden maneuvers or variations in direction. While this covers the idea that accelerometer data can provide context to pressure sensor measurements, it falls short of explicitly teaching using the accelerometer data to determine altitude of the pressure sensor(s). Rather it may be correlated to pressure data in other ways so as to simply disqualify or invalidate the pressure sensor reading. 
Furthermore, Ledri is directed to a system for determining that a sail on a sailboat is hoisted (raised) or lowered. Given that the primary reference (Kundu) pertains to an aircraft, the modification has been reconsidered and found unreasonable. Specifically, it would not be reasonable to modify the aircraft of Kundu to include data processing for determining that the tail fin (analogous to a sail) were raised or lowered since the tail fin is not manipulated in this way.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNA M MOTT/Primary Examiner, Art Unit 3662